Citation Nr: 0906013	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  01-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for ear fungus.

(The issues of entitlement to service connection for 
residuals of a left femur fracture and for nerve disabilities 
as secondary to residuals of a left femur fracture are the 
subject of a separate decision of the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1945 to December 1946.  This matter is before the 
Board on appeal from the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.  In July 2006, the 
Board granted a motion to advance the case on the Board's 
docket due to the Veteran's advanced age.  This matter was 
before the Board in August 2006 when it was remanded for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) ((including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court essentially 
stated that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.

Historically, the Board remanded the Veteran's claim in 
August 2006 and directed the RO to issue a letter which 
included notification of the evidence of record, notification 
of the information that is necessary to establish service 
connection for ear fungus, and notice regarding the evidence 
and information necessary to reopen the claim of service 
connection for ear fungus.  An August 2006 letter from the RO 
informed the Veteran that he previously had been denied 
service connection for ear fungus, and that new and material 
evidence was needed to reopen his claim.  The definitions of 
"new and material evidence" provided in the letter were 
amended definitions, and not the 2000 version applicable to 
the Veteran's claim.  The August 2006 letter states, "in 
order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied" and "New and material evidence must raise a 
reasonable possibility of substantiating your claim."  
Consequently, the case must once again be sent back to the RO 
to remedy any VCAA notice deficiencies.

Parenthetically, the Board notes that as this decision does 
not reopen the Veteran's claim, any discussion of a VA 
examination is premature.  (When a Veteran seeks to reopen a 
claim of service connection, the duty to assist by arranging 
for a VA examination or securing a medical advisory opinion 
does not attach unless the claim is reopened.  38 C.F.R. § 
3.159(c)(4)(C).)  However, should the case be reopened by the 
RO, the RO should consider whether an examination to obtain a 
nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  For the issue of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
ear fungus, the RO should issue a letter 
which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for ear 
fungus, and notice regarding what 
evidence and information is necessary to 
reopen the claim, i.e., what type of 
evidence would be considered new and 
material.  (In this regard, the Board 
notes that the definition of new and 
material evidence applicable to the 
instant claim to reopen is the pre-
revision version found in 38 C.F.R. 
§ 3.156 (2000)).

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development actions are 
completed in full.

4.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
to reopen a claim of service connection 
for ear fungus.  (If the claim is 
reopened, the RO should arrange for any 
further development necessary for de novo 
review, then consider the claim of 
service connection de novo.)  If the 
claim to reopen (or the underlying claim 
of service connection) remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the appellant and his 
representative the opportunity to respond 
before the matter is returned to the 
Board.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

